SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.1-32423 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 02-0733940 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Alpha Place, P.O. Box2345, Abingdon, Virginia 24212 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (276)619-4410 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common stock, $0.01par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yesþ No¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨ Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months, and (2)has been subject to such filing requirements for the past 90days. Yesþ No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule12b-2). þLarge accelerated filer ¨Accelerated filer ¨Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2). Yes¨ Noþ The aggregate market value of the Common Stock held by non-affiliates of the registrant on June29, 2007, was approximately $1,362,111,527 based on the last sales price reported that date on the New York Stock Exchange of $20.79 per share. In determining this figure, the registrant has assumed that all of its directors and executive officers are affiliates. Such assumptions should not be deemed to be conclusive for any other purpose. Common Stock, $0.01par value, outstanding as of February 22,2008– 66,077,847shares. DOCUMENTS INCORPORATED BY REFERENCE PartIII incorporates certain information by reference from the registrant's definitive proxy statement for the 2008 annual meeting of stockholders (the “Proxy Statement”), which will be filed no later than 120days after the close of the registrant's fiscal year ended December31, 2007. Table of Contents CAUTIONARY NOTEREGARDING FORWARD LOOKING STATEMENTS This report includes statements of our expectations, intentions, plans and beliefs that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934 and are intended to come within the safe harbor protection provided by those sections. These statements, which involve risks and uncertainties, relate to analyses and other information that are based on forecasts of future results and estimates of amounts not yet determinable and may also relate to our future prospects, developments and business strategies.
